Citation Nr: 1026283	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to service-connected scar, residual of head laceration.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran indicated on his December 2006 VA Form 9 that he 
wished to testify at a Board hearing.  In February 2007 
correspondence, he withdrew this hearing request and instead 
requested a hearing at the RO before a Decision Review Officer.  
The Veteran testified before a Decision Review Officer at the RO 
in November 2007.  A summary of this proceeding is of record.   

In an August 2008 Board decision/remand, it was determined that 
new and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection for 
residuals of a head laceration.  The underlying issues of 
entitlement to service connection for residuals of head 
laceration to include headaches were remanded to the RO for 
additional development and readjudication.  In October 2009 the 
Board granted service connection for residuals of a head 
laceration and remanded the issue regarding headaches for 
additional development.  The Board is satisfied that there has 
been substantial compliance with some of the remand directives 
and the Board may proceed with review of some issues.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

There is no competent evidence linking the Veteran's current 
complaints of headaches with his military service or a service-
connected disability.  


CONCLUSION OF LAW

Service connection for headaches to include as secondary to 
service-connected residuals of head laceration is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that he suffers 
from residual headaches as a result of a head laceration 
sustained during his active service with the United States Navy 
from June 1971 to April 1972.  Specifically, the Veteran reports 
that he fell while working below deck aboard the U.S.S. San Jose 
in December 1971 and sustained a laceration to the head from a 
conveyor belt and has suffered from headaches ever since this 
injury.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Additionally, service connection may be granted, on a secondary 
basis, for a disability, which is proximately due to, or the 
result of an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due to 
the natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be conceded 
and service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Factual Background

The Veteran's service treatment records are negative for an in-
service head injury; however, the April 1972 separation 
examination notes "LS 12 in on the back of my head."  Also, 
service treatment records show an isolated complaint of headaches 
in October 1971.  

The first documented evidence of chronic headaches in the record 
is a VA outpatient treatment report dated in January 1980.  The 
Veteran submitted an initial claim for service connection for 
residuals of a head injury in February 1980 but that claim was 
denied by rating decision dated in April 1980 and the Veteran 
failed to perfect an appeal.  In an August 2008 decision/remand 
the Board reopened the issue of entitlement to service connection 
for residuals of a head laceration.  The Veteran was afforded a 
VA examination in April 2009.  Upon physical examination, the 
examiner noted a 16 cm x 1/4 cm scar on the occipital area.  The 
scar was in a mildly depressed area and in an inverted U-shape.  
The examiner noted that that the scar was difficult to find and 
noted that review of the claims file and service treatment 
records did not reveal the etiology of the scar.  In the October 
2009 decision, the Board determined that the Veteran's current 16 
cm x 1/4 cm scar on the occipital area originated during his 
military service and granted service connection for the scar as a 
residual of the head laceration.  

During an April 2010 VA examination, the Veteran reported his 
history of head laceration in service with subsequent complaints 
of headaches.  The examiner noted that the Veteran's complaints 
of headaches were non-debilitating and rather vague and mild in 
nature.  The examiner also noted that while the Veteran may be 
experiencing intermittent symptoms, his presentation, chronology, 
and description of the headaches was highly consistent with 
stress-induced headaches, and not from post-traumatic headaches 
which he asserted.  

The examiner indicated that while the Veteran's April 1972 
separation examination showed a scar on the back of his head it 
was negative for complaints of headaches.  The examiner also 
indicated that while the Veteran was seen for headaches on one 
occasion during military service this was an isolated incident 
and there was no follow-up for complaints of headaches.  The 
examiner noted that the medical evidence of headaches post-
service is dated in 1980, approximately eight years after 
military service, and notes symptoms of headaches for "a few 
months."  The examiner also noted that the Veteran later changed 
the date of onset for his headache symptoms to December 1971, the 
date of the alleged injury to the head.  The examiner questioned 
the Veteran's credibility as to the date of onset of his 
headaches.  

The April 2010 VA examiner concluded that it was highly doubtful 
that, in the absence of blunt head trauma, or any trauma that was 
significant enough to knock him unconscious, that the Veteran 
would continue to feel residual symptoms from a post-traumatic 
event almost 40 years later.  Thus, the examiner opined that the 
Veteran's headaches are most consistent with being stress-
induced.  

Analysis

Given the evidence of record, the Board finds that service 
connection for headaches is not warranted on either a direct or 
secondary basis.  First, there is no evidence of chronic 
headaches in service.  The Veteran had one complaint of headaches 
in October 1971 associated with a common cold.  Second, the April 
2010 VA examiner specifically opined that the Veteran's 
complaints of headaches were most likely stress-induced and could 
not be related to an in-service head laceration as his history 
was not consistent with trauma to result in the type of headaches 
he described.  There is no contrary medical evidence of record.  

As a layperson, the Veteran is not competent to opine on medical 
matters such as a diagnosis or etiology of any medical diagnosis.  
The record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  Accordingly, 
the Veteran's opinion that his current headaches are related to 
military service is not competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Thus, the Board finds that the claim for service 
connection for headaches is denied. 


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The current claim was initiated when the Veteran submitted 
evidence to reopen the previously denied claim of service 
connection for residuals of a head laceration, to include 
headaches.  Substantially compliant notice was sent in January 
2005.  The claim was reopened in August 2008 and remanded for 
further development.  Additional notice was sent in an October 
2009 letter and the claim was readjudicated in a May 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for headaches to include as secondary to 
service-connected scar, residual of head laceration is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


